                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                        CRIMINAL ACTION NO. 1:18-CR-00026-GNS


UNITED STATES OF AMERICA                                                               PLAINTIFF


v.


DAMONE DOMONIQUE BELL                                                               DEFENDANT


                         MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Plaintiff’s Objection (DN 49) and Defendant’s Objection

(DN 50) to the Magistrate Judge’s Findings of Fact, Conclusions of Law, and Recommendation

(DN 45), and Plaintiff’s Motion for Leave to Seal Exhibit (DN 36). For the following reasons, the

Court ADOPTS IN PART and REJECTS IN PART the Magistrate Judge’s Report and

Recommendation (“R&R”), SUSTAINS Plaintiff’s Objection, OVERRULES Defendant’s

Objection, and GRANTS the motion to seal.

                         I.      SUMMARY OF RELEVANT FACTS

       This matter arises from the arrest, search, and interrogation of Defendant Damone

Domonique Bell (“Bell”). On July 30, 2018, Logan Cesler (“Cesler”) purchased one-half gram of

heroin for use by himself and Kaitlin McKinney (“McKinney”). (R&R 2, DN 45). McKinney

fatally overdosed after using this heroin. (R&R 2). After investigators reviewed security footage,

Cesler’s testimony, and text message conversations, they identified Bell as a suspect in the sale of

the heroin to Cesler. (R&R 2).




                                                 1
       While the exact timing of the photo identification is uncertain, 1 on July 31, 2018, Cesler

identified Bell in a photograph lineup of six people as the one who sold him heroin on the previous

evening. (R&R 2). Cesler then texted the suspect on direction by the police to set up another drug

purchase. (R&R 2). When Bell arrived near the identified meeting point, he was arrested and

taken into custody. (R&R 2). Upon approaching Bell’s vehicle, officers reported smelling

marijuana and a drug-sniffing canine officer signaled the presence of narcotics in the automobile.

(R&R 2). As such, the police searched Bell’s vehicle and discovered marijuana and heroin. (R&R

2).

       Once at the station, Bell was questioned by Bureau of Alcohol, Tobacco, Firearms and

Explosives Special Agent David S. Hayes and Bowling Green Police Department Officer Clifton

Phelps. (R&R 3). Bell was read his Miranda rights, and he signed a waiver acknowledging those

rights and his willingness to continue with questioning. (R&R 3). Fourteen minutes and 45

seconds into this interview, Bell said: “I don’t want to be like a jerk or anything but can I . . . I

really . . . can I just not say anything . . . else? Like I really don’t know what to say. It’s nothing,

like I said, it is what it is. There’s nothing really. There’s no fixing it.” (Pl.’s Suppression Hr’g

Ex. B, at 14:45-15:00). The officers continued questioning him. Eighteen minutes and fourteen

seconds into the interview, Bell stated, “You said I have the option to remain silent, right? I’m

trying to remain silent. I’m not trying to be a jerk or anything, I’m just trying to remain silent.”

(Pl.’s Suppression Hr’g Ex. B, at 18:14-18:21). Shortly after this exchange, the officers ceased

their questioning of Bell and ended the interrogation. (Pl.’s Suppression Hr’g Ex. B, at 20:30).




1
 It is unclear based on the witness testimony and exhibits whether Cesler positively identified Bell
before or after Cesler witnessed Bell’s arrest.
                                                   2
                               II.    PROCEDURAL HISTORY

       Bell has moved to suppress: (1) physical evidence seized during the search of his

automobile; (2) statements made while in police custody; and (3) photographic and in-court

identification. (Def.’s Mot. Suppress, DN 33; Def.’s Mot. Suppress, DN 34). The United States

responded. (Pl.’s Resp. Def.’s Mot. Suppress, DN 35; Pl.’s Resp. Def.’s Mot. Suppress, DN 37).

The Magistrate Judge conducted an evidentiary hearing on the motions and issued his Findings of

Fact, Conclusions of Law, and Recommendation.                Specifically, the Magistrate Judge

recommended that the motion to suppress physical evidence be denied, the motion to suppress

statements made after the 14:45-minute mark be granted, and the motion to suppress photo

identification be denied. (R&R 11).

                                      III.    DISCUSSION

       A.      Motions to Suppress

       A magistrate judge’s report and recommendation on dispositive motions, such as a motion

for the suppression of evidence, is subject to de novo review by the district court. United States v.

Curtis, 237 F.3d 598, 603 (6th Cir. 2001).

               1.      Bell’s Stop, Arrest, and the Search of his Automobile

       Bell objects to the Magistrate Judge’s finding that the police had reasonable suspicion to

stop him, arrest him, and search his automobile. (Def.’s Obj. R&R 7, DN 50). Specifically, Bell

takes issue with the Magistrate Judge’s characterization of Bell as being apprehended at the

“agreed upon location.” (Def.’s Obj. R&R 7; R&R 4). The defense argues that because Bell drove

past the meeting point, his proximity to the meeting point should not support a finding of

reasonable suspicion or probable cause. (Def.’s Obj. R&R 8-9).




                                                 3
       An investigatory stop of a vehicle is permissible when supported by reasonable suspicion

that a crime has or is being committed. Terry v. Ohio, 392 U.S. 1, 22 (1968). The detaining

officers must have a reasonable suspicion based on a “particularized and objective basis” as

reviewed under the “totality of the circumstances.” United States v. Arvizu, 534 U.S. 266, 273

(2002). An automobile can be searched without a warrant if the officer has probable cause to

believe that a crime has been or is in the process of being committed. Carroll v. United States,

267 U.S. 132, 158 (1925).

       The United States here has more than met its burden. As thoroughly analyzed by the

Magistrate Judge, Cesler described his drug purchase transaction with the suspect and provided a

physical description of Bell and his automobile. This story was further verified by nearby security

cameras. Moreover, Cesler’s phone revealed drug-related text message conversations with a

number linked to Bell. This number was then used to lure the suspect to a meeting point for another

drug transaction. It was near this meeting point that Bell was ultimately stopped and then arrested.

After the arrest, officers reported smelling marijuana and a canine officer alerted for drugs in the

vehicle.

       Under the totality of the circumstances it is clear to this Court, as it was to the Magistrate

Judge, that the officers acted under particularized, reasonable suspicion when stopping Bell’s

vehicle. The officers then had sufficient probable cause based on the above-stated facts to arrest

Bell and search his vehicle. Based on this overwhelming evidence, it matters little whether Bell

was arrested at the agreed upon location or near the agreed upon location as described by Bell.

Moreover, Bell’s characterization of the facts is not wholly accurate. Based on text messages

conversations between Cesler and the suspect, it appears the meeting location was in flux up to the




                                                 4
time of Bell’s arrest.2 As such, any argument that reasonable suspicion was diminished because

Bell drove past a purported set meeting point is without merit.

               2.      Bell’s Interrogation by Police

       The United States objects to the Magistrate Judge’s finding that Bell invoked his right to

remain silent 14 minutes and 45 seconds into his interrogation. (Pl.’s Obj. R&R 5, DN 49).

Specifically, the United States argues that Bell’s question to police fell short of an unambiguous,

unequivocal invocation of his right to remain silent. (Pl.’s Obj. R&R 5). The United States does

not contest that Bell invoked his rights 18 minutes into the interview. (Pl.’s Obj. R&R 5).

       It is axiomatic that a suspect subject to custodial interrogation has the right to remain silent.

Miranda v. Arizona, 384 U.S. 436, 444 (1966). Any statement made during custodial interrogation

is inadmissible at trial unless the prosecution demonstrates that the suspect knowingly and

voluntarily waived his rights. North Carolina v. Butler, 441 U.S. 369, 373 (1979). A suspect can

invoke his right to remain silent after questioning has begun, but he must do so unambiguously.

Berghuis v. Thompkins, 560 U.S. 370, 382 (2010). When a suspect has invoked his right to remain

silent, questioning must immediately cease. Miranda, 384 U.S. at 444. But, when a suspect’s

invocation of his Miranda rights is ambiguous or equivocal, the police have no obligation to clarify




2
 The text message conversation between Cesler and the suspect just before the arrest of Bell reads
as follows:

       Cesler: “I’m at Hucks, what about Roses?”
       Suspect: “Come a little further down and turn left at the Waffle House[.]”
       Cesler: “Meet at Waffle House?”
       Suspect: “Turn left at the waffle house then Pass it up you’re gonna see me. Just
       follow me[.]”

(Pl.’s Suppression Hr’g Ex. 7, at 3).
                                                  5
whether the suspect is indeed invoking his rights. See Davis v. United States, 512 U.S. 452, 461

(1994) (discussing a suspect’s ambiguous invocation of his right to counsel).

       Before any questioning commenced, Bell was read his Miranda rights in full and signed a

Miranda rights waiver form. Prior to signing, Bell verbally acknowledged that he understood

these rights. He then proceeded to answer the questions of the officers. As such, Bell knowingly

and voluntarily waived his Miranda rights. The defense’s arguments to the contrary—that Bell

was handcuffed, that Bell had never heard his Miranda rights before, that Bell did not read the

rights himself, and that the officer read these rights too quickly—do not counteract Bell’s clear

statement that he understood his rights and his voluntary choice to both sign the waiver and

continue with the interview. (Def.’s Obj. R&R 9-12).

       Next, the United States is correct that Bell’s question to police regarding his right to remain

silent was not an unambiguous assertion of this right. As noted, 14 minutes into the interview,

Bell asked: “[C]an I just not say anything . . . else?” However, rather than remaining silent, Bell

continued speaking: “Like I really don’t know what to say. It’s nothing, like I said, it is what it is.

There’s nothing really. There’s no fixing it.” Notably, this language—“There’s no fixing it.”—is

arguably incriminating. It is hard to conclude that Bell unambiguously invoked his right to remain

silent while immediately continuing to incriminate himself. If anything, this exchange with police

demonstrates Bell’s understanding of his rights and the efficacy of the Miranda warnings in this

situation. Instead of clearly invoking his right to remain silent, however, Bell continued to answer

questions for roughly three additional minutes. In the meantime, the officers had no obligation to

clarify whether Bell wished to remain silent.

       Moreover, Bell’s question to police at the fourteen-minute point of the interview is

markedly different from his unambiguous assertion of his right at eighteen minutes: “I’m trying



                                                  6
to remain silent. I’m not trying to be a jerk or anything, I’m just trying to remain silent.” Again,

this unambiguous invocation of his right to remain silent 18 minutes into the interview

demonstrates that Bell understood this right and chose not to invoke it until that point in the

conversation.3

       Other courts have similarly concluded that questions alone are insufficient to invoke

Miranda rights. In the seminal case of Davis v. United States, the Supreme Court held that the

suspect’s statement, “[m]aybe I should talk to a lawyer” was not an unambiguous request for

counsel. Davis, 512 U.S. at 462. Likewise, in United States v. Delaney, 443 F. App’x 122 (6th

Cir. 2011), the Sixth Circuit held that a suspect’s question—“I think I should talk to a lawyer, what

do you think?”—was not an unambiguous invocation of the right to remain silent. Id. at 130. In

Cornelison v. Motley, 395 F. App’x 268 (6th Cir. 2010), the Sixth Circuit held that the Kentucky

Supreme Court did not incorrectly conclude that “[w]hat if I want my lawyer present first?” was

not sufficiently unambiguous. Id. at 274. In short, a question is simply not an unambiguous

assertion of one’s rights as the Supreme Court requires.4 While the Magistrate Judge is correct

that there is no “shibboleth that a defendant must recite to invoke his constitutional rights,” a

defendant must still actively invoke them. Bell’s question and the surrounding statements here

simply do not meet this standard.



3
  The contested statements following Bell’s questionable attempt to invoke his Miranda rights
appear to be of minimal significance given that prior to this exchange Bell explicitly admitted to
details of his sale of heroin to Cesler the previous day, including the quantity and price.
4
  There are numerous other cases dealing with this very fact-specific issue. See, e.g., Rogers v.
Kerns, 485 F. App’x 24, 31 (6th Cir. 2012) (holding in habeas review that “I can’t write this with
a lawyer or anybody[?]” was not unambiguous); Diaz v. Senkowski, 76 F.3d 61, 63 (2d Cir. 1996)
(holding in habeas review that “I think I want a lawyer . . . Do you think I need a lawyer?” was not
unambiguous); United States v. Mullikin, 534 F. Supp. 2d 734, 743 (E.D. Ky. 2006), aff’d, 267 F.
App’x 456 (6th Cir. 2008) (holding that “I think I might need a lawyer” was not unambiguous).
But see Kyger v. Carlton, 146 F.3d 374, 379 (6th Cir. 1998) (holding that “I’d just as soon have
an attorney” was unambiguous).
                                                 7
       The U.S. Supreme Court’s unambiguous invocation rule is intended to avoid situations like

the present case where a suspect’s intention is unclear. In Berghuis, the Supreme Court reasoned:

       There is good reason to require an accused who wants to invoke his or her right to
       remain silent to do so unambiguously. A requirement of an unambiguous
       invocation of Miranda rights results in an objective inquiry that “avoid[s]
       difficulties of proof and . . . provide[s] guidance to officers” on how to proceed in
       the face of ambiguity. If an ambiguous act, omission, or statement could require
       police to end the interrogation, police would be required to make difficult decisions
       about an accused’s unclear intent and face the consequence of suppression “if they
       guess wrong.” Suppression of a voluntary confession in these circumstances would
       place a significant burden on society’s interest in prosecuting criminal activity.

Berghuis, 560 U.S. at 381-82 (alterations in original) (internal citations omitted) (citing Davis, 512

U.S. at 458-461; Moran v. Burbine, 475 U.S. 412, 427 (1986)).

               3.      Cesler’s Photograph Identification of Bell

       Bell objects to the Magistrate Judge’s finding that Cesler’s photo identification of Bell was

not unduly suggestive. (Def.’s Obj. R&R 2). Specifically, he argues that Cesler witnessed the

arrest of Bell prior to identifying him, and that Cesler is not a reliable witness on account of his

everyday heroin use and alleged bias. (Def.’s Obj. R&R 2-6).

       Pretrial photo identification is inadmissible at trial “if the photographic identification

procedure was so impermissibly suggestive as to give rise to a very substantial likelihood of

irreparable misidentification.” Simmons v. United States, 390 U.S. 377, 384 (1968). The Court

should suppress a pretrial identification if: (1) the defendant proves the identification procedure

was unduly suggestive and (2) the court is not satisfied that, under the totality of the circumstances,

the identification was nevertheless reliable. Ledbetter v. Edwards, 35 F.3d 1062, 1071 (6th Cir.

1994). The Supreme Court has instructed courts to assess reliability based on five factors:

       the opportunity of the witness to view the criminal at the time of the crime, the
       witness’ degree of attention, the accuracy of the witness’ prior description of the
       criminal, the level of certainty demonstrated by the witness at the confrontation,
       and the length of time between the crime and the confrontation.

                                                  8
Neil v. Biggers, 409 U.S. 188, 199-200 (1972).

       As highlighted by the Magistrate Judge, it is unclear based on the record whether Cesler’s

photo identification of Bell occurred before or after Cesler witnessed Bell’s arrest. (R&R 9-10).

If the identification occurred after Bell’s arrest, then Cesler’s observation of the arrest itself

certainly could have tainted his later identification of Bell. Even so, the Magistrate Judge

thoroughly analyzed the circumstances surrounding Cesler’s identification of Bell and deemed it

reliable. (R&R 11-12). The defense now argues this analysis was incorrect because Cesler was a

daily heroin user and “had a bias to curry favor with police.” (Def.’s Obj. R&R 4). The Magistrate

Judge already considered Cesler’s heroin use when making his determination, however,5 and there

is nothing to suggest that Cesler was offered any sort of deal or otherwise pressured by police to

cooperate in this investigation. As such, the Magistrate Judge appropriately concluded that

Cesler’s identification of Bell was reliable under the totality of the circumstances.

       B.      Motion for Leave to Seal

       The United States has moved for leave to seal Exhibit B to its response to one of the

motions to suppress. (Pl.’s Mot. Leave File Sealed Ex., DN 36). Exhibit B is an audio recording

of Bell’s post-Miranda interview. Because the exhibit contains personally identifying information,

the Court will grant the motion.




5
  “There may be some question as to Cesler’s degree of attentiveness as he admitted to law
enforcement that he had been using heroin daily for about a year prior. But this is the only fact
that calls Cesler’s attentiveness into question and is contradicted by Hayes’ testimony that he
appeared clear headed.” (R&R 10 (internal citations omitted)).
                                                  9
                                     IV.   CONCLUSION

        For the foregoing reasons, IT IS HEREBY ORDERED as follows:

        1.      The Magistrate Judge’s Findings of Fact, Conclusions of Law, and

Recommendation (DN 45) is ADOPTED IN PART and REJECTED IN PART.

        2.      The United States’ Objection (DN 49) is SUSTAINED.

        3.      Defendant’s Objection (DN 50) is OVERRULED.

        4.      Defendant’s Motions to Suppress (DN 33, 34) are DENIED.

        5.      Plaintiff’s Motion for Leave to Seal Exhibit (DN 36) is GRANTED, and the clerk

shall file the exhibit under seal.




                                                                September 10, 2019


cc:     counsel of record




                                              10
